LAVENDER, Justice:
Walker Watts (Watts), as plaintiff, brought an action for damages against the defendants, Roy B. Powell, District Attorney, and Bill Howard (Howard), an investigator on the District Attorney’s staff.
Petition, in separate causes of action, alleges two wrongful acts by Howard as the staff investigator for Powell. One alleged incident involved seeking Watts’s testimony against Sheriff Merryfield in return for not criminally prosecuting Watts on a charge whose innocence was allegedly known by Powell and Howard. The other alleged incident involved a threat of continued investigation and prosecution of Watts unless he took a lie detector test. Trial court overruled separate pleas to jurisdiction by Powell and Howard. These defendants bring this original action seeking prohibition against the trial judge to proceed further based on immunity. We agree.
This action is controlled by this court’s opinion in Powell v. Seay, Dist. Judge, Okl., 553 P.2d 161 (1976). There we recognized immunity where acts committed are intrinsic part of the prosecutorial function. The acts complained of here were a part of the district attorney’s investigation and an intrinsic part of his prosecutorial function. That immunity extends to his staff performing that investigation under his authority and control.
A writ of prohibition is issued restraining respondent district judge of Seminole County, Wewoka Division from proceeding further in said cause.
Jurisdiction assumed and Writ of Prohibition granted.
WILLIAMS, C. J., and BERRY, BARNES and SIMMS, JJ., concur.
*556HODGES, V. C. J., concurs by reason of stare decisis and IRWIN and DOOLIN, JJ., dissent.